Citation Nr: 0425145	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied a claim of entitlement to service connection for a 
back injury.  In May 2001, the veteran appeared and testified 
in Washington, D.C., before C.W. Symanski who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded 
the claim to the RO in August 2001 for further development.


FINDINGS OF FACT

1.  The veteran incurred a symptomatic injury to the low back 
during combat service that was acute and transitory and 
resolved without residuals. 

2.  The preponderance of the evidence establishes that the 
veteran's diagnoses of degenerative joint and disc disease of 
the lumbar spine were first manifested many years after 
service, and that no current disability of the lumbar spine 
is causally related to events in service.

CONCLUSION OF LAW

Disability of the lumbar spine was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
residuals of a back injury.  As noted in the Board's August 
2001 remand, the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) were enacted into law during 
the pendency of this appeal.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered prior to 
the passage of the VCAA.  A June 11, 1997 RO letter advised 
the veteran of the evidence being obtained on his behalf as 
well as a request for him to submit "any records" in his 
possession which might support his claim.  An October 1997 
Statement of the Case (SOC) advised the veteran of the legal 
standards applicable to the claim, and the Reasons and Bases 
for denying his claim in the initial AOJ decision.  A May 
2000 Supplemental Statement of the Case (SSOC) further 
advised of the veteran of the evidence considered, and the 
Reasons and Based for the continued denial of his claim.  In 
July 2001, the Board provided the veteran copies of records 
from his claims folder.  An August 2001 Board remand order 
delineated for the veteran the evidence deemed necessary to 
substantiate his claim as well as the duties of himself and 
the RO in developing the claim.  

On October 5, 2001, the RO provided the veteran a VCAA letter 
notifying him of the relative duties on the part of VA and 
himself in developing the claim.  This letter included 
sections entitled "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want," "What Information Or 
Evidence Do We Need From You," "What Can You Do To Help 
With Your Claim," "When And Where Do You Send The 
Information Or Evidence," and "Do You Have Questions Or 
Need Assistance."  This letter also specifically informed 
the veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" or to 
"send us the evidence we need as soon as possible."  On 
January 7, 1994, the RO sent the veteran another letter 
advising him of additional evidence deemed necessary to 
substantiate his claim.  Based upon the above, the Board 
finds that VA has satisfied the duty to notify content 
requirements of both 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has been represented by an 
accredited representative who has assisted him with his 
testimony and submitted written argument on his behalf.  The 
dispositive issue concerns whether the veteran manifests 
residuals from a conceded injury to the back in service, and 
the veteran has submitted competent medical opinions in 
support of his claim.  He has also submitted and/or 
identified all available records capable of substantiating 
his claim.  On this record, the Board finds that any defect 
with respect to the VCAA timing requirement in this case 
would be harmless error.  See 38 C.F.R. § 20.1102 (2003) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records and private clinic records.  The RO has 
requested records from Portsmouth Naval Shipyard, and 
informed the veteran that no such records were available.  
The veteran later clarified that written records from this 
facility did not exist.  In addition, VA obtained medical 
opinions as necessary to substantiate the claim.  An 
examination conducted in January 2003 was based upon 
examination of the veteran and review of the claims folder.  
The RO later sought clarifications to the examination report 
in February 2003 and October 2003.  The veteran's 
representative has argued that the examination reports do not 
address the Board's remand directives and are inadequate for 
rating purposes.  Specifically, it is claimed the examiner 
did not address the question of whether the veteran's lumbar 
strain, as opposed to degenerative changes of the lumbar 
spine, is least as likely as not a residual of the in-service 
back injury.  The February 2003 examination report referred 
to the veteran's back condition as a whole while the October 
1993 examination report specifically addressed the issue of 
chronic lumbar strain.  The veteran's dispute with the 
examiner's findings and medical opinion does not provide a 
basis to deem the report inadequate as, as held by the Board 
below, the basis for the opinions are consistent with the 
evidence of record.  The RO has no duty to provide the 
veteran with examination by a flight surgeon, rather than an 
orthopedic specialist as obtained, but the Board notes it has 
abided by the veteran's request for an opinion other than Dr. 
Harkinson.  The Board, therefore, finds that the examination 
reports obtained comply with the Board's August 2001 remand 
directive and are adequate for rating purposes.  Based upon 
the above, the Board also finds that VA has satisfied the 
duty to assist requirements of the VCAA.  

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

The veteran claims he manifests current disability of the 
lumbar spine stemming from events during service.  He 
primarily attributes the onset of chronic lumbar strain to an 
emergency aircraft landing under combat conditions.  
Specifically, he has testified that his Corsair fighter plane 
was hit by enemy fire in October 2, 1950 forcing him to make 
a crash landing in water.  He described symptoms of back pain 
following the impact of the landing with an inability to 
straighten up.  He self-treated his symptoms with aspirin, 
and required assistance from fellow soldiers to enter his 
cockpit on future missions.  He was in combat status, and did 
not report his symptoms for fear of compromising his flight 
status.  He did confide his symptoms to a flight surgeon with 
whom he shared quarters, but decided against having an 
operation.  His back condition was observed by other 
tentmates, and he felt that these veterans could confirm his 
in-service symptoms if they were still alive.  He also 
related having made 199 carrier landings over the course of 
his military career.  He described his symptoms as an 
"occasional happening" and not a daily event.  Nonetheless, 
his symptoms had remained the same throughout the years the 
chronicity which he describes as "deep-rooted and 
lingering."  

The veteran has submitted documentary evidence from a 
publication entitled "Pursuit of the NKPA & Capture of 
Uijongbu 28 Sept - 3 Oct 1950," confirming that his Corsair 
was hit by enemy fire and crash-landed in enemy territory.  
An article entitled "Korean Flashback," which was published 
in 1989, quoted the veteran as saying "today my back 
occasionally reminds me of my hard landing in the river."  A 
February 1999 letter to one of his service mates included his 
belief that he had a compressed disk as a result of the plane 
crash.

The veteran's induction examination, dated in February 1941, 
indicated a normal (N) clinical evaluation of the spine and 
extremities.  His numerous flight examinations prior to 
October 1950 were also normal.  A physical examination 
conducted one month after the injury, dated November 17, 
1950, included evaluations of the spine and extremities 
showing no significant abnormalities (NSA) of the bones, 
joints, muscles, feet and gait.  A September 1951 annual 
examination indicated a "NORMAL" clinical evaluation of the 
"SPINE, OTHER MUSCULOSKELETAL."  An annual examination in 
December 1953 resulted in a finding of "nothing 
significant."  Flight examinations conducted in December 
1954, September 1955, December 1956, November 1957, November 
1958 and January 1960 did not disclose the existence of a low 
back disability.

The first post-service medical evidence of record consists of 
treatment records from Mark A. Ballentyne, M.D., of Martin's 
Point Health Care, beginning in 1991.  An August 1991 history 
and physical examination did not note a past history of 
lumbar spine symptoms with no diagnoses of lumbar spine 
disability given.  A complete examination conducted in August 
1992 was also negative for history or diagnosis of lumbar 
spine disability.  An October 1993 clinic record notes 
complaint of occasional leg aching with no diagnosis offered.  
In April 1995, the veteran presented with complaint of left 
leg discomfort, described as a "shooting pain" interrupting 
his sleep, of "two months" duration.  He also reported some 
slight left leg weakness and difficulty with a limp.  He was 
referred for lumbar spine films based upon an assessment of 
"[s]uspect low back pain with radiculopathy."  An x-ray 
examination of the lumbosacral spine conducted that same 
month resulted in an impression of degenerative changes most 
prominent at the L5 S1 level.  A December 1998 clinic record 
noted his report of "on and off" back pain since his in-
service injury as well as an assessment of "[l]ow back pain 
secondary to osteoarthritis."

A December 1999 letter from Dr. Ballentyne includes the 
following opinion:

[The veteran] is a patient of mine I have 
followed for quite some time.  He is an 
extremely healthy 82-year-old male.  He is 
bothered, however, by chronic back pain and 
varicose veins.  Both of these problems are 
somewhat painful to him.  [The veteran] tells 
me both of these developed when he was in the 
military, and developed from his years of 
fighter flying and by crash-landing in 1950 
during the Korean War.

It is my opinion both of these problems may 
have been caused by his years of flying.

The veteran underwent VA spine examination in March 2002 with 
benefit of review of his claims folder.  He recalled that, 
immediately after his airplane crash in October 1950, he 
"did not have pain.  However, two to three days later he 
developed pain in his lower back."  He did not seek medical 
help because he did not want to be grounded.  He did talk to 
a flight surgeon, but nothing was done.  He recalled that 
every year since 1950 he had to stay out of work due to an 
inability to straighten up, and that the episodes would last 
two to four days.  He was told by his previous physician to 
"live with it" until he finally obtained x-rays in 1994 
with Dr. Ballentyne.  On examination, he described transient 
lower back pain accompanied by weakness and stiffness.  He 
had flare-ups that occurred eight to ten times per month and 
lasting two hours in duration.  His pain was minimal to 
moderate, and the cause was unknown.  He had been able to 
work throughout his career as a school teacher following his 
discharge from service.  His physical and x-ray examinations 
resulted in diagnoses of low back strain with marked 
limitation of motion and pain, degenerative disc disease at 
L4-L5, and obliteration of the L5-S1 intervertebral space.  
The examiner also provided the following discussion:

The above finding of DJD involving the above 
disc spaces are due to his advancing age with 
DJD and not due to back injury in 1950.

In July 2001, the veteran submitted a letter from Amos R. 
Townsend, M.D., who identified himself as a former Chief 
Flight Surgeon in the United States Air Force.  The statement 
reads as follows:

This letter pertains to one retired US Marine 
pilot, Lt. Col. [the veteran].  It is my 
understanding that [the veteran], a graduate 
of the US Naval Academy, was on active duty 
from 1941 to 1961 with at least 5 of those 
years having been spent overseas which 
included combat flying during the Korean War.

My own experience includes 23+ years on 
active duty from 1952 to 1979 with a break 
for medical schools at Dartmouth and the U. 
of Pennsylvania.  I retired as a Chief Flight 
Surgeon from the USAF, MC, in December 1979 
in order to return to Southeast Asia and work 
among the refugees seeking safety in 
Thailand.  My employer at the time was the 
International Rescue Committee although I was 
"loaned" back to the USG temporarily at the 
request of DOS and DOD in order to study the 
allegations of CBW being used against some of 
the Lao refugees, particularly the Hmong.  
This 'side job' required, again at the 
request of the USG, that I enter a combat 
zone in Cambodia between the Viet Cong and 
the Khmer Rouge in order to examine the 
latter's alleged chemical warfare victims.  
The IRC, an NGO initially begun by Dr. Albert 
Einstein in the early 1930's, hesitantly 
allowed me to aid the USG in this unusual 
work undertaken at a time when neither the 
CIA nor the DIA were allowed to have contact 
with the Khmer Rouge.  During my 2 voluntary 
years in VietNam during that war, 1969-1971, 
I managed to log time in 14 different types 
of aircraft while flying with the USAF, US 
Army and the VNAF.  Much of that flying was 
spent in the A-1 and F-4 aircraft, the former 
having been designed in the latter days of 
WW2 when G-suits were not always in use.  
This also relates to [the veteran's] case.

[The veteran's] early aviation work included 
flying without G-suits although G forces of 
considerable strength were experienced during 
his initial flying years.  As a Flight 
Surgeon, I have also personally experienced 
the stresses of G forces during tight dives 
and turns in the A-1 which sometimes were 
severe enough to cause a temporary blackout.  
Such maneuvers cause significant pressure 
within the lower vascular system of the legs, 
especially the veins.  Where repetition over 
many months from 1943-1945 was common as in 
[the veteran's] case, it is not at all 
surprising that significant varicosities have 
resulted from the insult of those G forces.  
Similar results are historically often noted 
medically in a number of other occupations.  
I have little doubt that the severity of his 
varicosities are related in considerable 
degree to his flying experience without a G-
Suit.

As you are likely aware, [the veteran] 
successfully crash landed his Corsair 
aircraft in the Han River, Korea, on 2 
October 1950 while trying to provide cover 
for a helicopter rescue of a USAF F-51 Pilot 
downed behind enemy lines.  His aircraft had 
been hit and was leaking fuel which ran out 
before any rescue helicopter appeared.  [The 
veteran] made his way back to his airfield 
through enemy lines in a most unusual and 
fortuitous manner.  I am not at all surprised 
that he neither complained of his back pain 
resulting from the crash landing at the time 
nor that his back was not X-rayed at the 
time.  Indeed, there was a hot war going on, 
another pilot from his unit was also down in 
enemy territory as well as the F-51 pilot his 
Squadron, VMF-312, was trying to protect.  I 
am sure that his Sick Bay at Kimpo Airfield 
under the conditions of that expanding war 
were somewhat primitive and the need for 
functional pilots was acute.  The comradery 
of his Squadron in a hot war tended to cause 
him to belittle the significance of his back 
pain as related to a crash landing.  As a 
Flight Surgeon, among combat pilots, I have 
seen that sort of response many times.  The 
importance of a unit's esprit de corps and 
combat effectiveness must also be weighed by 
the Flight Surgeon serving the unit under 
combat conditions when seemingly undue 
tolerance of pain is often the norm.  Can the 
man fly safely when needed in a crisis is the 
over-riding question.

I am sure that [the veteran's] many landings 
subsequent to that crash landing in 1950, 
some of them soft and some of them hard, were 
also taking their toll on his already injured 
back over the ensuing years.  The additional 
damage to the spinal discs would be a gradual 
phenomenon which few pilots of my 
acquaintance would want to complain about 
even when they should.  In peacetime non-
combat conditions, it would be necessary that 
a Flight Surgeon become a very critical and 
imaginative sleuth in order to pick up on the 
combination of an unusual past history and 
current flight conditions being experienced 
by a pilot and how such things often result 
in cumulative damage.  This is more difficult 
for the younger Flight Surgeons who are less 
apt to be familiar with the aging processes 
thus significantly speeded up.  Most unit 
Flight Surgeons are young, less experienced, 
and normally flying with their pilots 
periodically.  It takes considerable skill 
and experience to develop the necessary 
rapport needed in caring for their men 
without becoming simply 'one of the boys.'  
(This also relates to the term, 'the practice 
of medicine'!)

It is urged that examining physicians, 
whether military or within VA system, take a 
realistic examination of both [the veteran's] 
current conditions and his extended history 
which I am convinced they are related to.  As 
an old USAF Flight Surgeon, I feel compelled 
to also remind the reader, with apologies, 
that this combat pilot, [the veteran], was, 
and still remains, a Marine!

In August 2001, Dr. Ballentyne wrote another statement 
recalling the veteran's history of the onset of back pain 
following the crash of his Corsair aircraft.  It was the 
opinion of Dr. Ballentyne that, more likely than not, the 
veteran's back pain was caused by his years flying fighter 
aircraft without the benefit of a G-suit and by his 
crashlanding in 1950.

The veteran underwent another VA examination with benefit of 
his review of his claims folder in January 2003.  He 
reiterated his history of several hard landings during 
service to include a "jarring" water landing after which he 
had some "discomfort" in his back.  He did not report to 
sick bay because of the urgency of his command.  He never had 
any surgery or real treatment for his back problems.  He 
described the chronicity of his symptoms as "some acute 
episodes of low back discomfort, possibly even as frequent as 
once a year, lasting anywhere from a week to ten days.  
During that time, he notes, he has remained moderately 
disabled."  The examiner reflected review of the claims 
folder as follows:

Review of the C-folder reveals that in 1950 
an examination indicated that he had a normal 
spine and had no musculoskeletal complaints.  
Another examination performed in December 
1953 indicated - this was filled out by the 
veteran - that he had no symptoms of 
arthritis, no symptoms of lameness and no 
bone or joint deformities.  An x-ray 
examination of the lumbosacral spine in March 
2000 indicated some degenerative disc disease 
at L4-L5 as well as L5-S1, with obliteration 
of the disc space at L5-S1.  Some 
hypertrophic degenerative arthritic changes 
were present in the lower thoracic spine.  
His current medical records, since 1990, were 
reviewed.  There was only once instance, 
April 12, 1995, when he consulted for what 
was apparently leg discomfort.  His 
physician, a Dr. Ballentyne, suspected that 
his leg pain might be radicular, on the basis 
of some low back discomfort.  X-rays of the 
lumbosacral spine taken at that time 
described degenerative changes as noted in 
2000.  This examination suggested performing 
an MRI if the radicular symptoms persisted.  
It does not appear as though an MRI was 
performed.

Following physical examination, the VA examiner offered the 
following diagnosis and opinion:

DIAGNOSES AND CONCLUSION:

1.  Lumbar spine degenerative arthritis and 
degenerative disc disease, as well as 
degenerative arthritis of the lower thoracic 
spine.

Conclusion:  There is no sequential evidence 
that a progressive low back disorder resulted 
from a specific or cumulative service events.  
The service medical records indicate no 
specific consultations at any time during his 
20-year military career for symptoms of low 
back pain, occurring either during combat 
years or subsequently.  There is no evidence 
to indicate the presence of compression 
injuries to the spine occurring during his 
service years.  Records of his medical care 
since 1990 indicate only one consultation to 
a physician for symptoms that might be 
considered the result of low back discomfort, 
and this was on April 12, 1995.  Other 
episodes may have occurred that were probably 
short-lived and not severe enough to consult 
for.  These are consistent, of course, with 
degenerative disc disease and degenerative 
arthritis resulting from the aging process.  
Jarring experiences occur one way or another 
during a lifetime and most of the time cannot 
be specifically singled out to be the 
proximate cause of degenerative disease and 
arthritis.  It has not been established that 
an individual sheltered from all types of 
trauma would not, in time, develop 
degenerative changes as a result of the aging 
process per se.

In February 2003, another VA examiner reviewed the claims 
folder provided the following opinion:

Is it least as likely as not that any current 
lumbar spine disability is related to any 
event in service?  -  As the veteran's history 
is well documented in his folder and the most 
recent Compensation and Pension examination, 
based on this data, including the physical 
examination, it is less likely as not that the 
veteran's back condition was related to any 
event in service.

In a statement received in May 2003, the veteran disputed the 
VA opinions reached.  In doing so, he stressed that his 
service mates if alive could recall his back symptoms.  He 
did not predicate his claim on his arthritic process but 
rather a strain that had remained constant since service.  He 
believed the root cause was a pinched nerve that had 
"produced, without warning, debilitating effects for over 50 
weeks during a span of 52 years."  He claimed that he 
declined a back operation suggested by a flight surgeon, and 
self-treated his symptoms with ibuprofen.  He also felt that 
a fairly recent statement from his political representative 
noting his physical incapacity secondary to his arthritis 
constituted competent evidence in support of his claim.  He 
reiterated that his in-service crash was well documented and 
his 1989 statement in the narrative "Korean Flashback" 
relating his back pain to his crash landing.  He felt that 
the VA opinion was the product of bias, and requested that a 
flight surgeon conduct his examination.

The examiner who conducted the January 2003 examination again 
reviewed the veteran's claims folder, and an explanation of 
the opinion is as follows:

The diagnosis of lumbar strain is made 
strictly on subjective symptomatology in the 
absence of signs of radiculopathy or x-ray 
MRI findings of significant abnormality of 
the spine.  It is a diagnosis that tries to 
explain the reason for the veteran's 
complaint of back pain in the absence of 
objective physical findings.

Strain indicates discomfort appearing with 
fatigue from overuse or unusual stresses such 
as obesity or postural abnormalities.  It is 
chronic because the causation persists or 
recurs.  Sprain, however, indicates an actual 
injury in the form of overstretching a muscle 
or ligament to the point of deformity or 
partial rupture.  It may evolve into a 
persistent strain if the unusual stresses of 
a strain noted above occur.

Most of the cases diagnosed as strains, since 
they generally occur rather insidiously, are 
really subclinical forms of early 
degenerative disease of the spine, starting 
initially as simple inflammation around a 
facet or ligament or disc space and with 
years progress toward the formation of spurs, 
erosion of cartilage and eventual desiccation 
of disc spaces to eventually evolve 20-30 
years later as frank x-rays signs of 
spondylosis and degenerative disc disease.

By the time the individual develops 
degenerative disc disease and/or degenerative 
spondylosis, the issue of strain becomes 
moot, since the real cause of the back pain 
can be readily explained.  The issue comes 
with the improper use of the word "strain" 
by physicians untrained or with limited 
training in the care of low back pain as a 
catchall for symptoms they cannot readily 
explain and for which there are no hardfast 
physical or x-ray findings.  

MRI studies on individuals without back 
symptoms have demonstrated that by age 33 50% 
of the individuals show signs of degenerative 
disc disease at L5-S1 and that by age 45 50% 
show signs of degenerative disc disease at 
L5-S1 with some narrowing of the disc space 
and degenerative disc disease at L4-L5, an 
indication that degenerative disc disease is 
a function of the aging process in mankind.  
In time, the microtrauma of daily living 
activities will bring about symptoms in many 
individuals, including disc herniations.  
More obvious injuries will result in acute 
disc herniations, fractures or aggravation of 
degenerative changes.

In this setting, it is quite obvious that 
although the veteran indicated some minor 
events occurring while in the military, there 
has been no significant persisting low back 
pain between his service years and 1995.  
Therefore, a diagnosis of service-related 
chronic lumbar strain is unjustified.  By 
1995 the degenerative aspect of his lumbar 
spine symptoms were well established and 
reference to lumbar strain is moot and 
meaningless.

Additional clinic records from Dr. Ballentyne include a 
February 2004 assessment of musculoskeletal low back pain 
(LBP).

The veteran served on active duty from February 1941 to June 
1961.  The period from December 7, 1941 through July 26, 1947 
is defined as a period of war for World War II.  38 C.F.R. 
§ 3.2(d) (2003).  The period of war for the Korean Conflict 
is defined as June 27, 1950 through January 31, 1955.  
38 C.F.R. § 3.2(e) (2003).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1133 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)/

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b) (West 2002).  These provisions serve to 
reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

At the outset, the dispute in this claim in large part 
involves the frequency, duration and chronicity of the 
veteran's back symptoms following the plane crash in 1950.  
There is a complete absence of documentary evidence for the 
approximate 40-year period following the crash-related back 
injury and diagnosis of disability.  Thus, the examiner 
opinions, as well as the Board's decision, must assess the 
veracity and accuracy of the veteran's verbal recitation of 
medical history.  His testimony describes post-crash symptoms 
as being an "occasional happening" and not a daily event.  
A December 1998 clinic record from Dr. Ballentyne recorded 
his post-crash history of "on and off" pain.  During his 
March 2002 VA examination, he described his chronicity as 
yearly occurrences lasting two to four days in duration and 
requiring him to stay out of work.  VA examination in January 
2003 recorded his chronicity as "some acute episodes of low 
back discomfort, possibly even as frequent as once a year, 
lasting anywhere from a week to ten days."  In a statement 
received in May 2003, the veteran described his chronicity as 
"debilitating effects for over 50 weeks during a span of 52 
years."

The Board finds that the veteran did incur a symptomatic 
injury to the low back during combat service on October 2, 
1950.  He has testified that, following his well documented 
plane crash on October 2, 1950, he had symptoms of low back 
pain and/or an inability to straighten up.  His testimony 
that he did not seek treatment for such symptoms due to his 
combat status imposes no impediment to his claim, and his 
claims as to injury and symptoms during his combat status are 
accepted as true.  38 U.S.C.A. § 1154(b) (West 2002).  The 
Board also does not dispute that the veteran performed 199 
carrier landings during the course of his military career.

However, the official Korean Conflict war period ended in 
January 1955.  Flight examinations conducted in September 
1955, December 1956, November 1957, November 1958 and January 
1960 did not disclose the existence of a low back disability.  
The presumptive provisions of 38 U.S.C.A. § 1154(b) do not 
apply to this period of his service.  The veteran's 
explanation of not seeking treatment or reporting his 
symptoms for fear of affecting his flight status during a 
period of war also does not hold any applicability, and the 
Board finds no reason why the veteran would not have had the 
opportunity to truthfully relate his symptoms for the flight 
examinations conducted in September 1955 through January 
1960.  There are no clinic records supporting the veteran's 
allegations of occasional exacerbations of low back symptoms, 
and certainly none supporting acute episodes lasting from a 
week to ten days or "debilitating" for most weeks of the 
year.  Similarly, there are no post-service clinic records 
for almost 40 years following the 1950 injury tending to 
corroborate the veteran's claimed chronicity of symptoms.

There is medical opinion by Dr. Ballentyne that, more likely 
than not, the veteran's current back pain was caused by his 
years flying fighter aircraft and his crashlanding in 1950.  
Furthermore, there is opinion from a former Chief Flight 
Surgeon that the cumulative effects of the veteran's many 
carrier landings on top of his already injured back from the 
1950 crash landing has resulted in the degenerative changes 
now seen.  Neither of these opinions is based upon review of 
the complete claims folder, to include the 5 flight 
examinations following the crash injury in 1950.

There are also medical opinions against the veteran's claim.  
The Board has before it four separate VA opinions, conducted 
by three different orthopedic examiners, who have had the 
opportunity to review the entire claims folder, to include 
the service medical records.  The three separate examination 
reports conducted in 2003 included review of the opinions of 
both Drs. Ballentyne and Townsend.  All four of the opinions 
concur in the finding that the veteran's degenerative joint 
and disc changes manifested many years after his discharge 
from service are not causally related to either the 1950 
plane crash and/or the cumulative effects of events in 
service.  The 2003 examination reports have found no 
sequential evidence supporting a diagnosis of chronic lumbar 
strain since service.  

The Board is not bound to accept any opinion from any source 
concerning the merits of a claim.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Hayes v. Brown, 5 Vet. App. 60 
(1993).  Rather, it has a duty to determine the probative 
value of each opinion based on factors such as the scope of 
the examination or review, the relative merits of the 
expert's qualifications, and the analytical findings.  
Geurrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board first finds that the preponderance of the evidence 
establishes that the veteran incurred a symptomatic injury to 
the low back during combat service that was acute and 
transitory and resolved without residuals.  This finding is 
consistent with the 5 in-service flight examinations 
following the veteran's 1950 plane crash positively 
confirming a normal examination of the lumbar spine, the 
complete absence of clinic records during the veteran's 
peacetime service and thereafter, and the well reasoned VA 
opinions obtained in 2003 that included review of the entire 
claims folder.  The Board places less probative weight on the 
opinions offered by Drs. Ballentyne and Townsend as they are 
not grounded upon review of pertinent medical evidence, such 
as the 5 in-service flight examinations following the 
veteran's 1950 plane crash, and rely solely on a lay history 
of symptoms that is unreliable and inconsistent when 
considered against the totality of the evidence of record. 

The Board next finds that the preponderance of the evidence 
establishes that the veteran's diagnoses of degenerative 
joint and disc disease of the lumbar spine were first 
manifested many years after service, and that no current 
disability of the lumbar spine is causally related to events 
in service.  This finding is supported by the uncontradicted 
contemporaneous medical evidence first confirming such 
diseases many years after the veteran's discharge from 
service, and four separate well reasoned VA opinions that 
included review of the entire claims folder.  The Board 
places less probative weight on the opinions offered by Drs. 
Ballentyne and Townsend as they are not grounded upon review 
of all the medical evidence with opinions based in terms more 
in line with conjecture and possibility.  The Board finds the 
VA opinions to be more precise and persuasive in reasoning 
and factual accuracy.

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for a back injury and, as such, the claim 
must be denied.  In so holding, the Board has considered the 
veteran as competent to describe the chronicity of his 
various low back symptoms, but finds that his far reaching 
recollections of symptoms occurring over a span of 4 decades 
ago to be internally inconsistent and unreliable when 
considered against the totality of the evidence.  His own 
self-diagnosis and theory of causation, as well as any 
opinions offered by his accredited representative and 
political representative, hold no probative value as to the 
nexus component in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (lay person not competent to speak to 
matters requiring training in the medical sciences); 
38 C.F.R. §3.159(a) (2003).  The benefit of the doubt rule is 
for application with regard to the symptomatic combat injury, 
see 38 U.S.C.A. § 1154(b), but it is not for application as 
to the nexus question as the preponderance of the evidence is 
against this aspect of the claim.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  See also Clyburn, 12 Vet. 
App. at 303.


ORDER

Entitlement to service connection for disability of the 
lumbar spine is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



